827 F.2d 695
Fed. Sec. L. Rep.  P 93,585Frederick J. WOLFE and Heather B. Wolfe, his wife,Plaintiffs-Appellees,v.E.F. HUTTON & COMPANY, INC. and Peter Panos, Defendants-Appellants.
No. 85-3352.
United States Court of Appeals,Eleventh Circuit.
Sept. 15, 1987.

Keith Olin, Bennett Falk, Miami, Fla., for defendants-appellants.
Parker, Johnson, Owen & McGuire, Elmo R. Hoffman, Orlando, Fla., Greenfield & Chimicles, E. Stirling Lathrop, Haverford, Pa., for plaintiffs-appellees.
Albert J. Beveridge, III, John S. Guttmann, Robert H. Singletary, Jr., Beveridge & Diamond, Washington, D.C., for amicus curiae Werner Heierli.
Appeal from the United States District Court for the Middle District of Florida, George Kendall Sharp, Judge.
Before RONEY, Chief Judge, GODBOLD, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, CLARK and EDMONDSON, Circuit Judges,* and HENDERSON,** Senior Circuit Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
Pursuant to the judgment of the Supreme Court of the United States, --- U.S. ----, 107 S. Ct. 3205, 96 L. Ed. 2d 692, the district court's judgment is REVERSED and the case REMANDED for further proceedings in light of Shearson/American Express, Inc. v. McMahon, 482 U.S. ----, 107 S. Ct. 2332, 96 L. Ed. 2d 185 (1987).



*
 Honorable R. Lanier Anderson did not participate in the consideration or disposition of this appeal


**
 Honorable Albert J. Henderson, Senior Circuit Judge, has elected to participate in the consideration and disposition of this case.  28 U.S.C. Sec. 46(c)